                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                   WHITE PLAINS DIVISION

CAROLINA CASUALTY INSURANCE                           )
COMPANY,                                              )
                                                      )
          Plaintiff,                                  )
                                                      )
v.                                                    )
                                                      )          CIVIL ACTION FILE
CAPITAL TRUCKING, INC., ROBERT G.                     )
ANDERSON, DIANE C. ANDERSON                           )          NO. 7:18-cv-10871
                                                      )
          Defendants.                                 )

                         COMPLAINT FOR DECLARATORY JUDGMENT

            COMES NOW Plaintiff Carolina Casualty Insurance Company (hereinafter “Plaintiff” or

“CCIC”), by and through the undersigned counsel, and pursuant to 28 U.S.C. §2201(a) and Rule

57 of the Federal Rules of Civil Procedure files this Petition for Declaratory Judgment showing

the Court as follows:

                        PARTIES AND JURISDICTIONAL ALLEGATIONS

            1.      CCIC is an insurance company incorporated and organized under the laws of the

State of Iowa, having its principal place of business in the State of Iowa.

            2.      Upon information and belief, Defendant Capital Trucking, Inc. (hereinafter

“Capital Trucking”) is a company incorporated and organized under the laws of the State of

Illinois, having its principal place of business in the State of Illinois.

            3.      Upon information and belief, Defendants Robert G. Anderson and Diane C.

Anderson are individual resident citizens of the State of New York.

            4.      This Court has original jurisdiction over this action because the parties are

citizens of different states and the amount in controversy, exclusive of interest and costs, exceeds



M0450187.1 13595
                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 2 of 7



the sum of $75,000.00. Accordingly, jurisdiction is predicated on diversity of citizenship and the

amount in controversy pursuant to 28 U.S.C. § 1332 and on the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201.

            5.      Additionally, jurisdiction in this matter is proper pursuant to 28 U.S.C. § 1331

because this action requires resolution of the operation and effect of the MCS-90 Endorsement,

which is attached to the insurance policy at issue in this lawsuit.

            6.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to this claim occurred in this District.

                                       UNDERLYING CLAIM

            7.      Upon information and belief, on or about November 1, 2010, Defendant Robert

Anderson was injured in an automobile accident in Orange County, New York, when a tractor-

trailer operated by Constantin Bagiu struck a vehicle that Defendant Robert Anderson was

driving (hereinafter “the Accident”).

            8.      Upon information and belief, Marius Pandaru owned the 2005 Freightliner tractor

Constantin Bagiu was operating at the time of the Accident.

            9.      Upon information and belief, Adrian Goia owned the 2001 Utility trailer

Constantin Bagiu was operating at the time of the Accident.

            10.     At the time of the Accident, Trucker’s Association of Chicago, LLC (hereinafter

“TAOC”) was the motor carrier because it was engaged in the transportation of the goods or

property of another for compensation.

            11.     At the time of the Accident, TAOC was insured under Commercial Auto Policy

No. DAL010209 (hereinafter “the Delos Policy”) issued by Delos Insurance Company

(hereinafter “Delos”). A certified copy of the Delos Policy (with premium information redacted)


M0450187.1 13595                                    2
                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 3 of 7



is attached to this Complaint as Exhibit “1.”

            12.     At the time of the Accident, Defendant Capital Trucking was not the motor carrier

because it was not engaged in the transportation of the goods or property of another for

compensation.

            13.     Defendants Robert Anderson and Diane Anderson have asserted that several

individuals and entities, including Defendant Capital Trucking, are liable for damages caused by

the Accident in a civil action styled Robert G. Anderson and Diane C. Anderson v. Constantin

D. Bagiu, Marius B. Pandaru, Trucker’s Association of Chicago, LLC, Marten Transport LTD.,

Terence LTD., Adrian Goia, and Capital Trucking, Inc., in the Supreme Court of the State of

New York, County of Orange, index no. 1240/2011 (hereinafter “the Underlying Lawsuit”).

            14.     Although CCIC does not agree with the finding, the Judge in the Underlying

Lawsuit has determined that both TAOC and Defendant Capital Trucking are liable for the

actions of Constantin Bagiu under a theory of statutory employment.

            15.     Upon information and belief, the Delos Policy provides liability insurance

coverage to Defendant Capital Trucking, Constantin Bagiu, and TAOC for the claims alleged in

the Underlying Lawsuit.

            16.     The attorney representing Defendants Robert Anderson and Diane Anderson

recently demanded that, in order to settle the Underlying Lawsuit, Delos pay the $1,000,000 in

liability insurance coverage available under the Delos Policy and CCIC pay $750,000 under the

MCS-90 Endorsement described below.

                                          THE CCIC POLICY

            17.     CCIC issued Commercial Auto Policy No. CST_492272_P (hereinafter “the

CCIC Policy”) to Defendant Capital Trucking, which was in effect at the time of the Accident. A



M0450187.1 13595                                    3
                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 4 of 7



certified copy of the CCIC Policy (with premium information redacted) is attached to this

Complaint as Exhibit “2.” All provisions of the CCIC Policy are adopted and incorporated herein

by reference.

            18.     The CCIC Policy was issued by CCIC in compliance with the federal financial

responsibility requirements set forth in 49 C.F.R. § 387.1 et seq.

            19.     The CCIC Policy contains the following insuring agreement:

                    We will pay all sums an "insured" legally must pay as damages
                    because of "bodily injury" or "property damage" to which this
                    insurance applies, caused by an "accident" and resulting from the
                    ownership, maintenance or use of a covered "auto". . . . We will
                    have the right and duty to defend any "insured" against a "suit"
                    asking for such damages or a "covered pollution cost or expense".
                    However, we have no duty to defend any "insured" against a "suit"
                    seeking damages for "bodily injury" or "property damage" or a
                    "covered pollution cost or expense" to which this insurance does
                    not apply.

            20.     In the “Truckers/Motor Carrier Coverage Form Declarations,” the CCIC Policy

states that “Covered ‘Autos’” for liability coverage are described under Symbol “67.”

            21.     The CCIC Policy defines “Covered ‘Autos’” under Symbol “67” as “Specifically

Described ‘Autos’ – Only those ‘autos’ described in Item Three of the Declarations for which a

premium charge is shown (and for Liability Coverage any ‘trailer’ you don’t own while attached

to any power unit described in Item Three).”

            22.     Neither the 2005 Freightliner tractor nor the 2001 Utility trailer Constantin Bagiu

was operating at the time of the Accident are described on the CCIC Policy.

            23.     Neither the 2005 Freightliner tractor nor the 2001 Utility trailer Constantin Bagiu

was operating at the time of the Accident qualify as “Covered ‘Autos’” under the CCIC Policy.

            24.     The CCIC Policy also contains a Form MCS-90 Endorsement that states, in part,

as follows:

M0450187.1 13595                                     4
                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 5 of 7



                    ENDORSEMENT FOR MOTOR CARRIER POLICIES OF
                    INSURANCE FOR PUBLIC LIABILITY UNDER SECTIONS 29 AND
                    30 OF THE MOTOR CARRIER ACT OF 1980

                                                      ****

                    In consideration of the premium stated in the policy to which this
                    endorsement is attached, the insurer (the company) agrees to pay, within
                    the limits of liability described herein, any final judgment recovered
                    against the Insureds for public liability resulting from negligence in the
                    operation, maintenance, or use of motor vehicles subject to the financial
                    responsibility requirements of Sections 29 and 30 of the Motor Carrier Act
                    of 1980 regardless of whether or not such negligence occurs on any route
                    or in any territory authorized to be served by the insured or elsewhere.

                                                      ****
                    It is understood and agreed that no condition, provision, stipulation, or
                    limitation contained in the policy, this endorsement, or any other
                    endorsement thereon, or violation thereof, shall relieve the company from
                    liability or from the payment of any final judgment within the limits of
                    liability herein described, irrespective of the financial condition,
                    insolvency or bankruptcy of the Insured. . . .

                   FIRST REQUEST FOR RELIEF – DECLARATORY JUDGMENT

            25.     CCIC incorporates by reference paragraphs 1 through 24 of this Complaint as if

set forth fully herein.

            26.     An actual controversy has arisen between CCIC and Defendants.

            27.     Based upon the foregoing facts and Policy language, CCIC contends that the

CCIC Policy does not provide liability coverage for the Accident to Defendant Capital Trucking.

            28.     CCIC believes that there may be other coverage defenses which may be revealed

during discovery in this action and, accordingly, incorporates all terms, conditions, exclusions

and other provisions in the Policy as defenses to any claims of coverage by Defendants.

            29.     Thus, there presently exists a justiciable controversy between the parties as to the

rights and obligations of CCIC and Defendants. Under 28 U.S.C. § 2201(a), the Court may and

should declare the rights of the parties with respect to this controversy.

M0450187.1 13595                                     5
                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 6 of 7




                   SECOND REQUEST FOR RELIEF – DECLARATORY JUDGMENT

            30.     CCIC incorporates by reference paragraphs 1 through 29 of this Complaint as if

set forth fully herein.

            31.     Based upon the foregoing facts and the terms of the MCS-90 Endorsement, CCIC

contends that the MCS-90 Endorsement does not apply to the Accident such that CCIC has no

suretyship obligation under the MCS-90 Endorsement related to the Accident.

            32.     Even if the MCS-90 Endorsement applied to the Accident, CCIC would have no

suretyship obligation pursuant to the MCS-90 Endorsement because at least one other insurance

policy provides liability insurance coverage for the Accident to Defendant Capital Trucking that

exceeds the financial responsibility requirements set forth in the Federal Motor Carrier Safety

Regulations at 49 C.F.R. §§ 387.7-387.9.

            33.     Further, even if the MCS-90 Endorsement applied to the Accident and Defendant

Capital Trucking was not covered under another insurance policy providing liability coverage

exceeding the financial responsibility requirements set forth in the Federal Motor Carrier Safety

Regulations at 49 C.F.R. §§ 387.7-387.9, any payment obligation under the MCS-90

Endorsement does not arise until the entry of a final judgment.

            34.     Thus, there presently exists a justiciable controversy between the parties as to the

rights and obligations of CCIC and Defendants. Under 28 U.S.C. § 2201(a), the Court may and

should declare the rights of the parties with respect to this controversy.

                                         CLAIM FOR RELIEF

            WHEREFORE, Plaintiff CCIC respectfully requests that this Court assume jurisdiction

over this case and enter a declaratory judgment against Defendants as follows:


M0450187.1 13595                                     6
                   Case 7:18-cv-10871 Document 5 Filed 11/26/18 Page 7 of 7



                    a.    That Plaintiff CCIC has no obligation under the Policy to provide liability

                          coverage to Capital Trucking for any claims arising from the Accident

                          and/or asserted in the Underlying Lawsuit;

                    b.    That Plaintiff CCIC has no suretyship obligation under the MCS-90

                          Endorsement attached to the CCIC Policy for any claims arising from the

                          Accident and/or asserted in the Underlying Lawsuit; and

                    c.    That this Court grant such further and different relief as may be

                          appropriate to accomplish justice and equity among the parties.


            Respectfully submitted this ___ day of ________, 2018.




M0450187.1 13595                                   7
